Citation Nr: 1809536	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  14-15 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to herbicide agents.

2.  Entitlement to service connection for a skin disability, to include as due to exposure to herbicide agents.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Gandhi, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Navy from November 1965 to August 1969.  His decorations include the Vietnam Service Medal.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.   During the pendency of the appeal, the case was transferred to the jurisdiction of the RO in Oakland, California.

In his April 2014 substantive appeal, the Veteran requested that he be afforded a hearing before a member of the Board.  In July 2017, he withdrew that request.

The agency of original jurisdiction (AOJ) has characterized the Veteran's current skin disability claim as an application to reopen a previously denied claim.  See 38 U.S.C. § 5108.  However, the record reflects that the RO received the Veteran's original application with respect to entitlement to service connection for a skin disability in July 2007.  The RO denied service connection for such disability, to include as due to exposure to herbicide agents, in a June 2009 rating decision.  Within a year, in July 2009, the RO received a statement from the Veteran wherein he first described with specificity the means by which he believed himself to be exposed to herbicide agents.

Based on the provisions of 38 C.F.R. § 3.156(b), VA must determine whether evidence submitted within one year after the issuance of a rating decision constitutes new and material evidence relating to an earlier claim.  See Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242 (2010).  In Beraud v. McDonald, the United States Court of Appeals for the Federal Circuit held that VA has a statutory duty to determine the character of newly submitted evidence and that until such a determination is made, the claim does not become final.  Beraud v. McDonald, 766 F.3d 1402, 1406-07 (Fed. Cir. 2014).  

Here, the Board finds that the evidence submitted within a year of the June 2009 rating decision rendered the decision non-final, and the original claim remains open to direct review.  Although the RO did not consider § 3.156(b), a March 2014 statement of the case reviewed the claim on a de novo basis; consequently, appellate review may proceed on this issue.  

The Board also notes that additional evidence has been added to the record since the March 2014 statement of the case, none of it bears meaningfully on the outcome of the present appeal.  As such, there is no need to return the case to the AOJ for consideration of the new evidence or, alternatively, to solicit a waiver of AOJ review from the Veteran.  See 38 C.F.R. §§ 19.31, 20.1304(c).

The issue of entitlement to service connection for a skin disability, to include as due to exposure to herbicide agents, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran has diabetes mellitus, type II.

2.  The Veteran was not exposed to herbicide agents during service.

3.  None of the competent and credible evidence suggests that the Veteran's diabetes is otherwise associated with an event, injury, or disease in service, or that it was manifest to a compensable degree during the one-year period following his release from service.


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus, type II, have not been met. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. § 3.303, 3.307, 3.309 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that while serving aboard the USS Okinawa he was exposed to herbicides by helicopters that landed on the ship after they had sprayed herbicides in Vietnam.  The Veteran has also asserted that the helicopters sprayed him with herbicides as they were landing and that he had to clean herbicides off the floors of the helicopters.  He believes that his diabetes is a result of this claimed exposure.  See July 2009 Statement, June 2016 Statement, and May 2012 Supplemental Claim.

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).  To establish service connection on a direct incurrence basis, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

For some "chronic diseases," such as diabetes mellitus, presumptive service connection is available.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a "chronic disease" in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.

If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the "chronic disease" became manifest to a degree of 10 percent or more within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. Feb. 21, 2013).  Diabetes mellitus, type II, is among those disabilities.

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C. § 1154(a). 

VA regulations provide that certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 C.F.R. § 3.309(e). 

A Veteran who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a).  (The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  Id.)  Generally, if a Veteran was exposed to an herbicide agent during active service, several diseases, such as diabetes mellitus, shall be service-connected even though there is no record of such disease during service.

There is no dispute that the Veteran has currently has diabetes mellitus, type II, based on the evidence.  As a result, for presumptive service connection to attach, the case turns on whether he was exposed to herbicide agents during service, as alleged.

As noted previously, the Veteran was awarded the Vietnam Service Medal (VSM).  However, it is not essential that a veteran have set foot in Vietnam in order to have been awarded that medal.  The VSM was awarded to all members of the Armed Forces who served in Vietnam and contiguous waters and airspace between July 3, 1965, and March 28, 1973, as well as personnel serving in Thailand, Laos, or Cambodia in direct support of operations in Vietnam during the same time period.  See 33 Fed. Reg. 800 (Jan. 23, 1968).  For the presumption of exposure to herbicide agents to apply, the Veteran must have been present at some point on the landmass or inland waters of Vietnam.  See Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom. Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).

In this regard, the Veteran's service records indicate that he served aboard the USS Okinawa (LPH-3).  The service department has indicated that the Okinawa was in the official waters of the Republic of Vietnam from April 18, 1967 to April 19, 1976, May 18, 1967 to June 12, 1967, June 27, 1967 to August 1, 1967, September 1, 1967 to November 1, 1967, December 8, 1968 to January 26, 1969, February 12, 1969 to March 30, 1969, and April 14, 1969 to May 27, 1969.  See July 2008 Request for Information.

VA maintains a list of U.S. Navy and Coast Guard ships associated with military service in Vietnam and possible exposure to herbicide agents based on military records, which is found on VA's website.  See https://www.benefits.va.gov/compensation/claims-postservice-agent_orange.asp.  

The list does not include the USS Okinawa as a ship that transited inland waterways in Vietnam.  However, it does indicate that the Okinawa operated as troop transport with helicopters and smaller vessels transporting troops on and off shore for amphibious assaults, with evidence that crew members went ashore to assist civilians, during the Veteran's time aboard the ship from April 1967 to November 1967 and December 1968 to May 1969.  See Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents.

Although the Veteran was aboard the USS Okinawa during the time frame in which crew members went ashore to assist civilians, he has specifically denied ever going ashore himself.  See June 2012 Statement.  As such, and because the evidence does not otherwise establish that the Okinawa transited inland waterways in Vietnam, there is no evidentiary basis for applying the presumption of exposure to herbicide agents.

As to the Veteran's allegations of actual exposure to herbicide agents aboard the USS Okinawa, the Board finds that the preponderance of the evidence is against his claim.

The Veteran's military occupational specialty (MOS) in service was Water Transport Occupations.  As noted, he contends that he was exposed to herbicides when helicopters sprayed him with herbicides while landing and that he had to clean herbicides off the floors of helicopters.  See July 2009 and June 2016 Statements.  However, the Joint Services Records Research Center (JSRRC) indicated in a May 2009 memorandum that it found no evidence that indicated Navy ships transported tactical herbicides from the United States to the Republic of Vietnam or that ships operating off the coast of Vietnam used, stored, tested, or transported tactical herbicides.  The JSRRC further noted that it could not document or verify that a shipboard veteran was exposed to tactical herbicides based on contact with aircraft that flew over Vietnam or equipment that was used in Vietnam.

The Veteran is competent to testify that he cleaned helicopters; however, he is not competent to determine that the helicopters were covered in Agent Orange or any other herbicide.  There is no presumption of "secondary exposure" to herbicides based on being in proximity to, or working on, aircraft that flew over Vietnam or handling equipment used in Vietnam.  The Veteran's contention that he was exposed to herbicides while helicopters were landing and while he was cleaning helicopters is not sufficient evidence that he was actually exposed to herbicides.  The Veteran has not demonstrated that he is competent to identify herbicide agents, including those (2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram) for which presumptions of service connection may apply.  38 C.F.R. § 3.307(a)(6) (2017).

Because the evidence weighs against a finding that the Veteran was actually or presumptively exposed to herbicide agents during service, he is not entitled to presumptive service connection for diabetes under 38 C.F.R. § 3.307(a)(6) and 38 C.F.R. § 3.309(e).  

The Board will also consider whether the Veteran is entitled to service connection on a direct, rather than a presumptive basis.  In this regard, the Veteran has not asserted, and the evidence does not reflect, that he is entitled to service connection for diabetes on a direct incurrence basis, unrelated to herbicides.  See May 2012 Supplemental Claim.  His June 1969 report of medical examination for separation purposes reflects that his urine was negative for sugar and albumin and that his endocrine system was found to be normal.  The Veteran was not diagnosed with diabetes until May 2012 - slightly over 40 years after service concluded - and there is nothing apart from the Veteran's asserted exposure to herbicides to suggest that the disability is in any way related to service.

There is no competent credible evidence of record that the Veteran has diabetes causally related to, or aggravated by, active service.  The Veteran has not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical diagnosis or causation in matters of diabetes.  He has not been shown to be competent to state that his diabetes is causally related to any chemical exposure in service.

The Board is grateful for the Veteran's honorable service, and this decision is not meant to detract from that service. However, given the record before it, the Board finds that evidence in this case does not reach the level of equipoise.  See 38 U.S.C. § 5107(a).  Unfortunately, the Board concludes that service connection is not warranted at this time.


ORDER

Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to herbicide agents, is denied.


REMAND

Upon review of the record, the Board finds that the remaining issue must be remanded.  The Board sincerely regrets the additional delay caused by this remand, but wishes to assure the Veteran that it is necessary for a full and fair adjudication of his claim.

The Board notes that the Veteran has not been afforded a VA examination with respect to his current claim for service connection a skin disability.  VA's duty to assist includes providing a medical examination when it is necessary to make a decision on a claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159 (2017).  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).

Here, the Veteran's service records reflect that he was found to have areas of erythema in the area of his right axilla during service in February 1969.  Diagnosed skin disorders have been noted during the appeal period (identified to include actinic and seborrheic keratoses and solar lentigos), and he has made assertions to the effect that problems with his skin have continued since service.  However, it is unclear on the record whether the currently shown disorders can properly be related to the problems noted in service.  As such, a remand for an examination and medical opinion is warranted.  See id.; Locklear v. Nicholson, 20 Vet. App. 410 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Assist the Veteran in associating with the claims folder updated treatment records.

2.  After any additional records are associated with the claims file, schedule the Veteran for a VA examination to determine the nature and etiology of any skin disability.

The claims file should be made available to the examiner for review in connection with the examination.  Based on review of the record and examination of the Veteran, the examiner should respond to the following: 

* Is it at least as likely as not (probability of 50 percent or more) that any skin disability noted since July 2007 (when the Veteran's underlying claim for service connection was filed) had its onset in or is otherwise related to service?

The examiner should specifically consider the areas of erythema in the area of the Veteran's right axilla noted during service in February 1969, as well as the post-service diagnoses of actinic and seborrheic keratoses and solar lentigos noted during the appeal period (i.e., since July 2007).

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinions.

The examiner must provide the rationale for all proffered opinions.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  After completing any additional notification or development deemed necessary, the Veteran's claim should be readjudicated.  If the claim remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


